Name: 2000/138/EC: Commission Decision of 16 February 2000 amending Decision 87/257/EEC on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (notified under document number C(2000) 380) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  America;  food technology;  trade;  tariff policy
 Date Published: 2000-02-18

 Avis juridique important|32000D01382000/138/EC: Commission Decision of 16 February 2000 amending Decision 87/257/EEC on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (notified under document number C(2000) 380) (Text with EEA relevance) Official Journal L 046 , 18/02/2000 P. 0036 - 0040COMMISSION DECISIONof 16 February 2000amending Decision 87/257/EEC on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community(notified under document number C(2000) 380)(Text with EEA relevance)(2000/138/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), and in particular Articles 4(1) and 18(1) thereof,Whereas:(1) A list of establishments in the United States of America, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision 87/257/EEC(3), as last amended by the Decision 1999/301/EC(4); that list may be amended at any time, notably in the light of the results of Community inspections carried out in the United States of America.(2) The United States of America has provided guarantees that establishment 244 W, IBP, Waterloo, Iowa, is now capable of carrying out trichina examination of pigmeat in accordance with Council Directive 77/96/EEC(5), as last amended by Commission Directive 94/54/EC(6).(3) The list of establishments must be updated/consolidated accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 87/257/EEC is hereby replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 16 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 121, 9.5.1987, p. 46.(4) OJ L 117, 5.5.1999, p. 52.(5) OJ L 26, 31.1.1977, p. 67.(6) OJ L 315, 8.12.1994, p. 18.ANNEXList of establishments in the United States of America approved for the purpose of importing fresh meat into the Community>TABLE>